Appeal by defendant, as limited by his motion, from a sentence of the County Court, Suffolk County, imposed March 19, 1979, upon his conviction of attempted robbery in the second degree, upon his plea of guilty, the sentence being a one-year term of imprisonment in the Suffolk County Jail. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to a sentence of intermittent imprisonment for a period of one year to be served on consecutive weekends from 8 p.m. Friday until 6 p.m. Sunday. As so modified, sentence affirmed and case remitted to the County Court, Suffolk County, for further proceedings pursuant to CPL 460.50 (subd 5). The sentence was excessive to the extent indicated herein. O’Connor, J. P., Lazer, Mangano and Rabin, JJ., concur.